OPINION — AG — WHEN A CONTRACT FOR SALE OR CONTRACT FOR DEED IS ENTERED INTO, DULY RECORDED AND THE MORTGAGE TAX PAID IN COMPLIANCE WITH STATUTE AND THEREAFTER THE SAME PROPERTY AND THE TITLE ARE CONVEYED TO THE PURCHASER BY THE VENDOR WARRANTY DEED TO THE PURCHASER AND SAID MORTGAGE IS TENDERED FOR FILING AND RECORDING, SAID MORTGAGE IS NOT AGAIN SUBJECT TO THE MORTGAGE REGISTRATION TAX LEVIED BY 68 O.S. 1971 1901 [68-1901] THRU 68 O.S. 1971 1910 [68-1910] CITE: 68 O.S. 1971 1907 [68-1907], 68 O.S. 1971 1905 [68-1905], 68 O.S. 1971 1904 [68-1904](A), 68 O.S. 1971 1904 [68-1904](B) (AMALIJA J. HODGINS)